Luke, J.
I. The evidence being in conflict as to whether Trotman furnished his tenant with supplies or was merely security for the tenant, who was himself the purchaser of the supplies, this court can not.say that there was no evidence to support the jury’s verdict finding, in effect, that the landlord’s lien for supplies was superior to the bank’s mortgage. See, in this connection, Phillips v. Freeman, 30 Ga. App. 450 (118 S. E. 404).
2. Considering the instructions complained of with their context and in the light of the charge as a whole, there is no error therein that requires a new trial.
3. Tlie evidence supports the verdict, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., concur.

R. 8. Wimberly, for plaintiff in error. G. Y. Harrell, contra.